Citation Nr: 0720311	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of 
cerebrovascular accident (CVA) with aphasia and right 
hemiparesis and hypertension, as a result of VA medical 
treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1972.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
in which the RO denied the veteran's claim of entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of cerebrovascular accident 
CVA) with aphasia and right hemiparesis and hypertension, as 
a result of VA medical treatment.  In March 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2005.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board finds that further RO action is needed on the claim 
for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of CVA.

The record shows the veteran was hospitalized at the New York 
VA Medical Center (VAMC) in September 1998 after he 
experienced a single episode of vertigo.  MRI testing 
revealed bilateral middle cerebral artery (MCA).  The veteran 
underwent craniotomies with clipping of right MCA bifurcation 
aneurysm in September 1998 and clipping of the left MCA 
bifurcation aneurysm in October 1998 at the New York VA VAMC.  
In November 1998, he was again hospitalized for receptive 
aphasias and testing revealed acute left MCA ischemic 
infarct.  The hospital summary notes that the impairment is 
clipping of bilateral MCA aneurysm, the residual disability 
is gait and activities of daily living disorder and that the 
veteran is unable to live independently.  

The appellant has not been afforded a VA examination for the 
purposes of determining entitlement to compensation under 38 
U.S.C.A. § 1151.  In light the medical evidence, the Board 
finds that a VA examination of the appellant would be helpful 
in resolving the matter remaining on appeal.  See 38 U.S.C.A. 
§ 5103(A)(d).

Thus, the Board finds the RO should arrange for the veteran 
to undergo another VA examination to obtain a medical opinion 
as to whether the proximate cause of his residuals of a CVA 
was VA fault from the September and October 1998 surgeries.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of any notice of the date and time of 
the examination sent to him by the pertinent VA medical 
facility.

The record also reflects that outstanding VA medical records 
should be obtained. The record does not contain a hospital 
summary for the October 1998 admission and surgery and there 
is no operative report for the September 1998 surgery.  In 
June 2000, the VA New York Harbor Healthcare System indicated 
that the complete medical records from September 1998 to 
April 2000 was furnished.  Review of the record shows however 
that the complete hospital records are not furnished, 
including treatment records, nursing notes, consent forms, x-
ray and laboratory reports.  In addition, the record contains 
progress notes dated from January to June 2000 from the 
Brooklyn, New York VAMC regarding the veteran's continuing 
treatment for residuals of a CVA, but the current treatment 
records have not been obtained.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Thus, the Board finds that the 
complete medical records regarding the veteran 
hospitalization and surgeries in September 1998 and October 
1998, as well as hospitalization for CVA in November 1998 
from the New York VAMC should be obtained and associated with 
the claims.  All follow-up treatment and evaluation of the 
veteran for residuals of CVA at the Brooklyn, New York VAMC 
from June 2000 to the present time should be obtained and 
associated with the claims file.  The Board points out that, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).

The Board notes the argument of the veteran's representative 
(advanced in the May 2007 appellant's brief) that prior to 
deciding these claims, the Board must determine whether 
medical quality-assurance records relevant to the veteran's 
claim exist and, if so, collect and consider the claims in 
light of these records, or, alternatively, remand the claims 
to the RO to obtain these records.  The veteran's 
representative also argues that the VA Adjudication Manual 
provisions that direct VA adjudicators not to request quality 
assurance records violate the VCAA's duty to assist 
provisions.  However, neither the veteran nor his 
representative have identified such reports or previously 
requested that any such reports be obtained and considered, 
or explained how they could possibly be relevant to any of 
the claims on appeal.  In these circumstances, such arguments 
"amount to no more than an assertion that VA was obligated on 
its own to seek out medical records and quality assurance 
records. Such an assertion is at odds with a statutory scheme 
requiring that the claimant adequately identify relevant 
records that the claimant wishes the Secretary to obtain."  
Loving v. Nicholson, 19 Vet. App. 96 (2005) (citing language 
in 38 U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) requiring VA 
to assist in obtaining relevant records that a claimant 
"adequately identifies").  See also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a 
claim).  The Board also notes that such records are protected 
from disclosure by 38 U.S.C.A. § 5705(a) (West 2002) and may 
only be disclosed in limited circumstances pursuant to 38 
U.S.C.A. § 5705(b) (West 2002), circumstances that have not 
been shown to exist in the context of any of the current 
claims.

Prior to arranging for the veteran to undergo examination, to 
ensure that due process requirements are met and that the 
record before the examiner is complete, the RO should also 
give the appellant another opportunity to present information 
and evidence pertinent to the claim on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the appellant submit all evidence in his 
possession and ensure that its letter to him meets the notice 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as regards the five elements of a 
claim for service connection-particularly, disability 
ratings and effective dates, as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the New 
York VAMC all pertinent records regarding 
craniotomies with right MCA clipping 
surgery in September 1998 and left MCA 
clipping surgery in October 1998, and 
regarding hospitalization for acute left 
MCA ischemic infarct in November 1998, 
including treatment records, nursing 
notes, x-ray and laboratory reports, 
consent forms, the hospital summary for 
hospitalization in October 1998 and the 
operative report for surgery in September 
1998.  

The RO should also obtain from the 
Brooklyn, New York, VAMC pertinent 
records of treatment and evaluation for 
residuals of CVA from June 2000 to the 
present.  

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, as 
regards assignment of disability rates 
and effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  After any records and/or responses 
from any contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by a physician at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should identify all 
disability affecting the veteran's 
cerebral arterial and vascular systems, 
and render an opinion, consistent with 
the record and sound medical judgment, as 
to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran has 
residuals of his September and October 
1998 VA right and left clipping of the 
middle cerebral artery aneurysm; and if 
so, whether the proximate cause of such 
residuals was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA during the surgical 
treatment, or (b) an event not reasonably 
foreseeable.  In reaching his/her 
opinion, the physician should comment as 
to whether, in performing the September 
and October 1998 surgeries, either VA 
physician failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of CVA with aphasia and right 
hemiparesis and hypertension, as a result 
of VA medical treatment, in light of all 
pertinent evidence and legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



